Exhibit 10.21

 

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is
entered into as of March 30, 2020 among the parties identified as “Obligors” on
the signature pages hereto and such other parties that may become Obligors
hereunder after the date hereof (each individually an “Obligor” and collectively
the “Obligors”), and REGIONS BANK, in its capacity as collateral agent (in such
capacity, the “Collateral Agent”) for the holders of the Obligations.

 

RECITALS

 

WHEREAS, FutureFuel Corp., a Delaware corporation (the “Parent”), FutureFuel
Chemical Company, a Delaware corporation (the “Company”, and together with the
Parent and any Additional Borrowers party thereto, the “Borrowers” and each a
“Borrower”), are parties to that certain Credit Agreement, dated as of April 16,
2015 (as amended or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”), with the guarantors party thereto, the
lenders party thereto and Regions Bank, as administrative agent and the
collateral agent, pursuant to which the Borrowers and the guarantors party
thereto were required to execute that certain pledge and security agreement
dated as of April 16, 2015 (as amended or otherwise modified from time to time
prior to the date hereof, the “Existing Pledge and Security Agreement”);

 

WHEREAS, the Borrowers desire to amend and restate the Existing Credit Agreement
pursuant to the terms of that certain Amended and Restated Credit Agreement (as
amended, restated, increased, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) dated as of the date hereof among the
Borrowers, the Guarantors identified therein, the Lenders identified therein and
Regions Bank, as Administrative Agent, Collateral Agent, Issuing Bank and
Swingline Lender, the Lenders have agreed to make Loans and the Issuing Bank has
agreed to issue Letters of Credit upon the terms and subject to the conditions
set forth therein; and

 

WHEREAS, this Agreement is required by the terms of the Credit Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.     Definitions.

 

(a)     Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement, and the following terms
which are defined in the UCC: Accession, Account, Adverse Claim, As-Extracted
Collateral, Chattel Paper, Commercial Tort Claim, Consumer Goods, Deposit
Account, Document, Electronic Chattel Paper, Equipment, Farm Products, Financial
Asset, Fixtures, General Intangible, Goods, Instrument, Inventory, Investment
Company Security, Investment Property, Letter-of-Credit Right, Manufactured
Home, Payment Intangibles, Proceeds, Securities Account, Security Entitlement,
Security, Software, Supporting Obligation and Tangible Chattel Paper.

 

(b)     In addition, the following terms shall have the meanings set forth
below:

 

“Collateral” has the meaning provided in Section 2 hereof.

 

“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.

 

1

--------------------------------------------------------------------------------

 

 

“Copyrights” means (i) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (ii) all renewals thereof.

 

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to an Obligor of any right to manufacture, use or sell any invention
covered by a Patent.

 

“Patents” means (i) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (ii) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

“Pledged Equity” means, with respect to each Obligor, (i) one hundred percent
(100%) of the issued and outstanding Equity Interests of each Domestic
Subsidiary and (ii) sixty-five percent (65%) (or such greater percentage that
(A) could not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary as determined for United States federal income tax purposes
to be treated as a deemed dividend to such Foreign Subsidiary’s United States
parent and (B) could not reasonably be expected to cause any material adverse
tax consequences) of the issued and outstanding Equity Interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and one hundred
percent (100%) of the issued and outstanding Equity Interests not entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign
Subsidiary that is directly owned by such Obligor, including the Equity
Interests of the Subsidiaries owned by such Obligor as set forth on Schedule 1
hereto, in each case together with the certificates (or other agreements or
instruments), if any, representing such Equity Interests, and all options and
other rights, contractual or otherwise, with respect thereto, including, but not
limited to, the following:

 

(1)     all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

 

(2)     in the event of any consolidation or merger involving the issuer thereof
and in which such issuer is not the surviving Person, all shares of each class
of the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor.

 

“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.

 

“Trademarks” means (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (ii) all renewals thereof.

 

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

2

--------------------------------------------------------------------------------

 

 

2.     Grant of Security Interest in the Collateral. To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Obligations, each
Obligor hereby grants to the Collateral Agent, for the benefit of the holders of
the Obligations, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Obligor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”): (a) all Accounts; (b) all cash and
currency; (c) Chattel Paper; (d) those certain Commercial Tort Claims set forth
on Schedule 2 hereto; (e) all Copyrights; (f) all Copyright Licenses; (g) all
Deposit Accounts; (h) all Documents; (i) all Equipment; (j) all Fixtures; (k)
all General Intangibles; (l) all Goods; (m) all Instruments; (n) all Inventory;
(o) all Investment Property; (p) all Letter-of-Credit Rights; (q) all Patents;
(r) all Payment Intangibles; (s) all Patent Licenses; (t) all Pledged Equity;
(u) all Software; (v) all Supporting Obligations; (w) all Trademarks; (x) all
Trademark Licenses; (y) all books and records related to any of the foregoing;
and (z) all Accessions and all Proceeds of any and all of the foregoing.

 

Notwithstanding anything to the contrary contained herein, the following shall
not be deemed Collateral hereunder and the security interests granted under this
Agreement shall not extend to (i) the Excluded Property and (ii) any property
for which the cost or other negative consequence to the applicable Obligor of
granting a security interest therein has been determined by the Collateral
Agent, in its reasonable discretion after consultation with the Borrowers, to be
excessive in relation to the value of the collateral security afforded thereby;
provided that such determination has been confirmed in writing from the
Collateral Agent to the Obligors.

 

The Obligors and the Collateral Agent, on behalf of the holders of the
Obligations, hereby acknowledge and agree that the security interest created
hereby in the Collateral (A) constitutes continuing collateral security for all
of the Obligations, whether now existing or hereafter arising and (B) is not to
be construed as an assignment of any Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks or Trademark Licenses.

 

3.     Representations and Warranties. Each Obligor hereby represents and
warrants to the Collateral Agent, for the benefit of the holders of the
Obligations, that:

 

(a)     Ownership. Each Obligor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same. There
exists no Adverse Claim with respect to the Pledged Equity of such Obligor.

 

(b)     Security Interest/Priority. This Agreement creates a valid security
interest in favor of the Collateral Agent, for the benefit of the holders of the
Obligations, in the Collateral of such Obligor and, when properly perfected by
filing, shall constitute a valid and perfected, first priority security interest
in such Collateral (including all uncertificated Pledged Equity consisting of
partnership or limited liability company interests that do not constitute
Securities but excluding any Deposit Account for which no deposit account
control agreement has been obtained), to the extent such security interest can
be perfected by filing under the UCC, free and clear of all Liens except for
Permitted Liens. The taking possession by the Collateral Agent of the
certificated securities (if any) evidencing the Pledged Equity and all other
Instruments constituting Collateral will perfect and establish the first
priority of the Collateral Agent’s security interest in all the Pledged Equity
evidenced by such certificated securities and such Instruments. With respect to
any Collateral consisting of a Deposit Account, Security Entitlement or held in
a Securities Account, upon execution and delivery by the applicable Obligor, the
applicable Securities Intermediary and the Collateral Agent of an agreement
granting control to the Collateral Agent over such Collateral, the Collateral
Agent shall have a valid and perfected, first priority security interest in such
Collateral.

 

3

--------------------------------------------------------------------------------

 

 

(c)     Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, As-Extracted Collateral, Consumer Goods, Farm Products,
Manufactured Homes or standing timber.

 

(d)     Equipment and Inventory. With respect to any Equipment and/or Inventory
of an Obligor, each such Obligor has exclusive possession and control of such
Equipment and Inventory of such Obligor except for (i) Equipment leased by such
Obligor as a lessee, (ii) Equipment or Inventory in transit with common carriers
or on common carrier pipelines or (iii) Inventory held at third party locations,
as to which (A) such Obligor promptly notifies the owner and operator of such
location of the Collateral Agent’s security interest in such Inventory pursuant
to a written notice in form and substance reasonably satisfactory to the
Collateral Agent (“Lien Notice”) and (B) with respect to any third party
Inventory location that is owned or controlled by an Affiliate of such Obligor,
such Obligor promptly uses commercially reasonable efforts to obtain from the
applicable owner or operator of such location a signed acknowledgment of receipt
of the Lien Notice. No Inventory of an Obligor is held by a Person other than an
Obligor pursuant to consignment, sale or return, sale on approval or similar
arrangement.

 

(e)     Authorization of Pledged Equity. All Pledged Equity is duly authorized
and validly issued, is fully paid and, to the extent applicable, nonassessable
and is not subject to the preemptive rights, warrants, options or other rights
to purchase of any Person, or equityholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible, into, or that
requires the issuance and sale of, any of the Pledged Equity, except to the
extent expressly permitted under the Credit Documents.

 

(f)     No Other Equity Interests, Instruments, Etc. As of the Effective Date,
no Obligor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Collateral Agent hereunder other
than as set forth on Schedule 1 hereto, and all such certificated Equity
Interests have been delivered to the Collateral Agent.

 

(g)     Partnership and Limited Liability Company Interests. Except as
previously disclosed to the Collateral Agent in writing, none of the Collateral
consisting of an interest in a partnership or a limited liability company (i) is
dealt in or traded on a securities exchange or in a securities market, (ii) by
its terms expressly provides that it is a Security governed by Article 8 of the
UCC, (iii) is an Investment Company Security, (iv) is held in a Securities
Account or (v) constitutes a Security or a Financial Asset, in each case (with
respect to clauses (i) through (v)), except for Marketable Securities held in an
account for which the Collateral Agent has received a duly executed and
effective securities account control agreement in form and substance reasonably
satisfactory to the Collateral Agent.

 

(h)     Contracts; Agreements; Licenses. To Obligor’s knowledge, the Obligors
have no material contracts, agreements or licenses which prevent the granting of
a security interest therein.

 

(i)     Consents; Etc. There are no restrictions in any Organization Document
governing any Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a Lien pursuant to this Agreement on such
Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise of
remedies in respect of such perfected Lien in the Pledged Equity as contemplated
by this Agreement.

 

(j)     Commercial Tort Claims. As of the Effective Date, no Obligor has any
Commercial Tort Claims seeking damages in excess of $100,000 other than as set
forth on Schedule 2 hereto.

 

4

--------------------------------------------------------------------------------

 

 

4.     Covenants. Each Obligor covenants that until all Obligations have been
paid in full and the Commitments have terminated, such Obligor shall:

 

(a)     Instruments/Chattel Paper/Pledged Equity/Control.

(i)     If any amount in excess of $100,000 payable under or in connection with
any of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper, or if any property constituting Collateral shall be stored or
shipped subject to a Document, ensure that such Instrument, Tangible Chattel
Paper or Document is either in the possession of such Obligor at all times or,
if requested by the Collateral Agent to perfect its security interest in such
Collateral, is delivered to the Collateral Agent duly endorsed in a manner
satisfactory to the Collateral Agent. Such Obligor shall ensure that any
Collateral consisting of Tangible Chattel Paper is marked with a legend
acceptable to the Collateral Agent indicating the Collateral Agent’s security
interest in such Tangible Chattel Paper.

 

(ii)     Deliver to the Collateral Agent promptly upon the receipt thereof by or
on behalf of an Obligor, all certificates and instruments constituting Pledged
Equity. Prior to delivery to the Collateral Agent, all such certificates
constituting Pledged Equity shall be held in trust by such Obligor for the
benefit of the Collateral Agent pursuant hereto. All such certificates
representing Pledged Equity shall be delivered in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, substantially in the form provided in Exhibit 4(a) hereto.

 

(iii)     Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Collateral Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
(i) Investment Property, (ii) Letter-of-Credit Rights and (iii) Electronic
Chattel Paper; provided that the Borrower shall not be required to enter into
any deposit account control agreement or take any other action with respect to
Deposit Accounts (except to the extent provided in Section 2.15 of the Credit
Agreement and other provisions in the Credit Agreement regarding Cash
Collateral).

 

(b)     Filing of Financing Statements, Notices, etc. Each Obligor shall execute
and deliver to the Collateral Agent such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Collateral Agent may reasonably request) and do
all such other things as the Collateral Agent may reasonably deem necessary or
appropriate (i) to assure to the Collateral Agent its security interests
hereunder, including (A) such instruments as the Collateral Agent may from time
to time reasonably request in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC, (B) with regard to
Copyrights, a Notice of Grant of Security Interest in Copyrights in the form of
Exhibit 4(c)(i), (C) with regard to Patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office in the form of Exhibit 4(c)(ii) hereto and (D) with regard to Trademarks,
a Notice of Grant of Security Interest in Trademarks for filing with the United
States Patent and Trademark Office in the form of Exhibit 4(c)(iii) hereto,
(ii) to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Collateral Agent of its rights and interests hereunder;
provided that no Obligor shall be required to enter into any deposit account
control agreement or take any other action with respect to deposit accounts
(except to the extent provided in Section 2.15 of the Credit Agreement and other
provisions in the Credit Agreement regarding Cash Collateral). Furthermore, each
Obligor also hereby irrevocably makes, constitutes and appoints the Collateral
Agent, its nominee or any other

 

5

--------------------------------------------------------------------------------

 

 

 

person whom the Collateral Agent may designate, as such Obligor’s attorney in
fact with full power and for the limited purpose to sign in the name of such
Obligor any financing statements, or amendments and supplements to financing
statements, renewal financing statements, notices or any similar documents which
in the Collateral Agent’s reasonable discretion would be necessary or
appropriate in order to perfect and maintain perfection of the security
interests granted hereunder, such power, being coupled with an interest, being
and remaining irrevocable until all Obligations have been paid in full and the
Commitments have terminated. Each Obligor hereby agrees that a carbon,
photographic or other reproduction of this Agreement or any such financing
statement is sufficient for filing as a financing statement by the Collateral
Agent without notice thereof to such Obligor wherever the Collateral Agent may
in its sole discretion desire to file the same.

 

(c)     Inventory Collateral Held by Warehouseman, Bailee, etc. If any
Collateral consisting of Inventory is at any time in the possession or control
of a warehouseman, bailee or any agent or processor of such Obligor, (i)
promptly send a written Lien Notice to such Person, (ii) instruct such Person to
refrain from issuing negotiable warehouse receipts or documents of title
covering such Collateral unless such negotiable warehouse receipts or documents
of title are endorsed to the order of, and delivered to, the Collateral Agent
and (iii) if such Person is an Affiliate of an Obligor, use commercially
reasonable efforts to obtain from such Person a signed acknowledgment of the
Lien Notice.

 

(d)     Commercial Tort Claims. (i) Promptly forward to the Collateral Agent an
updated Schedule 2 listing any and all Commercial Tort Claims by or in favor of
such Obligor seeking damages in excess of $100,000 and (ii) execute and deliver
such statements, documents and notices and do and cause to be done all such
things as may be required by the Collateral Agent, or required by Applicable Law
to create, preserve, perfect and maintain the Collateral Agent’s security
interest in any Commercial Tort Claims initiated by or in favor of any Obligor.

 

(e)     Books and Records. Mark its books and records (and shall cause the
issuer of the Pledged Equity of such Obligor to mark its books and records) to
reflect the security interest granted pursuant to this Agreement.

 

(f)     Asset Sales. Nothing contained in this Agreement shall limit any
Obligor’s right or ability to make Asset Sales of its property free and clear of
the Collateral Agent’s security interest (and without the Collateral Agent’s
consent) to the extent that any such Asset Sale is made in accordance with the
terms of the Credit Agreement (including without limitation the terms of Section
8.9 of the Credit Agreement).

 

(g)     Issuance or Acquisition of Equity Interests in Partnership or Limited
Liability Company. Not without executing and delivering, or causing to be
executed and delivered, to the Collateral Agent such agreements, documents and
instruments as the Collateral Agent may reasonably require, issue or acquire any
Pledged Equity consisting of an interest in a partnership or a limited liability
company that (i) is dealt in or traded on a securities exchange or in a
securities market, (ii) by its terms expressly provides that it is a Security
governed by Article 8 of the UCC, (iii) is an Investment Company Security, (iv)
is held in a Securities Account or (v) constitutes a Security or a Financial
Asset.

 

5.     Authorization to File Financing Statements. Each Obligor hereby
authorizes the Collateral Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Collateral Agent may from time to time deem
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in

 

6

--------------------------------------------------------------------------------

 

 

 

accordance with the UCC (including authorization to describe the Collateral as
“all personal property”, “all assets” or words of similar meaning).

 

6.     Advances. On failure of any Obligor to perform any of the covenants and
agreements contained herein, the Collateral Agent may, at its sole option and in
its sole discretion, perform the same and in so doing may expend such sums as
the Collateral Agent may reasonably deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures which the Collateral Agent may make for the protection of the
security hereof or which may be compelled to make by operation of law. All such
sums and amounts so expended shall be repayable by the Obligors on a joint and
several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Obligations and shall bear interest from the date said
amounts are expended at the Default Rate. No such performance of any covenant or
agreement by the Collateral Agent on behalf of any Obligor, and no such advance
or expenditure therefor, shall relieve the Obligors of any Default or Event of
Default. The Collateral Agent may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by an Obligor in appropriate
proceedings and against which adequate reserves are being maintained in
accordance with GAAP.

 

7.     Remedies.

 

(a)     General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Collateral Agent shall have, in addition to the rights
and remedies provided herein, in the Credit Documents, in any other documents
relating to the Obligations, or by law (including, but not limited to, levy of
attachment, garnishment and the rights and remedies set forth in the UCC of the
jurisdiction applicable to the affected Collateral), the rights and remedies of
a secured party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further, the Collateral
Agent may, with or without judicial process or the aid and assistance of others,
(i) enter on any premises on which any of the Collateral may be located and,
without resistance or interference by the Obligors, take possession of the
Collateral, (ii) dispose of any Collateral on any such premises, (iii) require
the Obligors to assemble and make available to the Collateral Agent at the
expense of the Obligors any Collateral at any place and time designated by the
Collateral Agent which is reasonably convenient to both parties, (iv) remove any
Collateral from any such premises for the purpose of effecting sale or other
disposition thereof, and/or (v) without demand and without advertisement,
notice, hearing or process of law, all of which each of the Obligors hereby
waives to the fullest extent permitted by Applicable Law, at any place and time
or times, sell and deliver any or all Collateral held by or for it at public or
private sale (which in the case of a private sale of Pledged Equity, shall be to
a restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof), at any exchange or broker’s
board or elsewhere, by one or more contracts, in one or more parcels, for cash,
upon credit or otherwise, at such prices and upon such terms as the Collateral
Agent deems advisable, in its sole discretion (subject to any and all mandatory
legal requirements). Each Obligor acknowledges that any such private sale may be
at prices and on terms less favorable to the seller than the prices and other
terms which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and, in the case of a sale of Pledged Equity,
that the Collateral Agent shall have no obligation to delay sale of any such
securities for the period of time necessary to permit the issuer of such
securities to register such securities for public sale under the Securities Act
of 1933. Neither the Collateral Agent’s compliance with Applicable Law nor its
disclaimer of warranties relating to the Collateral shall be considered to
adversely affect the

 

7

--------------------------------------------------------------------------------

 

 

 

commercial reasonableness of any sale. To the extent the rights of notice cannot
be legally waived hereunder, each Obligor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Obligors in accordance
with the notice provisions of Section 11.1 of the Credit Agreement at least 10
days before the time of sale or other event giving rise to the requirement of
such notice. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Obligor further acknowledges and agrees that any offer to sell
any Pledged Equity which has been (A) publicly advertised on a bona fide basis
in a newspaper or other publication of general circulation in the financial
community of New York, New York (to the extent that such offer may be advertised
without prior registration under the Securities Act of 1933), or (B) made
privately in the manner described above shall be deemed to involve a “public
sale” under the UCC, notwithstanding that such sale may not constitute a “public
offering” under the Securities Act of 1933, and the Collateral Agent may, in
such event, bid for the purchase of such securities. The Collateral Agent shall
not be obligated to make any sale or other disposition of the Collateral
regardless of notice having been given. To the extent permitted by Applicable
Law, any holder of Obligations may be a purchaser at any such sale. To the
extent permitted by Applicable Law, each of the Obligors hereby waives all of
its rights of redemption with respect to any such sale. Subject to the
provisions of Applicable Law, the Collateral Agent may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
to the extent permitted by Applicable Law, be made at the time and place to
which the sale was postponed, or the Collateral Agent may further postpone such
sale by announcement made at such time and place.

 

(b)     Remedies relating to Accounts. During the continuation of an Event of
Default, whether or not the Collateral Agent has exercised any or all of its
rights and remedies hereunder, (i) each Obligor will promptly upon request of
the Collateral Agent instruct all account debtors to remit all payments in
respect of Accounts to a mailing location selected by the Collateral Agent and
(ii) the Collateral Agent shall have the right to enforce any Obligor’s rights
against its customers and account debtors, and the Collateral Agent or its
designee may notify any Obligor’s customers and account debtors that the
Accounts of such Obligor have been assigned to the Collateral Agent or of the
Collateral Agent’s security interest therein, and may (either in its own name or
in the name of an Obligor or both) demand, collect (including without limitation
by way of a lockbox arrangement), receive, take receipt for, sell, sue for,
compound, settle, compromise and give acquittance for any and all amounts due or
to become due on any Account, and, in the Collateral Agent’s discretion, file
any claim or take any other action or proceeding to protect and realize upon the
security interest of the holders of the Obligations in the Accounts. Each
Obligor acknowledges and agrees that the Proceeds of its Accounts remitted to or
on behalf of the Collateral Agent in accordance with the provisions hereof shall
be solely for the Collateral Agent’s own convenience and that such Obligor shall
not have any right, title or interest in such Accounts or in any such other
amounts except as expressly provided herein. Neither the Collateral Agent nor
the holders of the Obligations shall have any liability or responsibility to any
Obligor for acceptance of a check, draft or other order for payment of money
bearing the legend “payment in full” or words of similar import or any other
restrictive legend or endorsement or be responsible for determining the
correctness of any remittance. Furthermore, during the continuation of an Event
of Default, (i) the Collateral Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Obligors shall
furnish all such assistance and information as the Collateral Agent may require
in connection with such test verifications, (ii) upon the Collateral Agent’s
request and at the expense of the Obligors, the Obligors shall cause independent
public accountants or others satisfactory to the Collateral Agent to furnish to
the Collateral Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (iii) the Collateral
Agent in its own name or in the name of others may communicate with account
debtors on the Accounts to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Accounts.

 

8

--------------------------------------------------------------------------------

 

 

(c)     Deposit Accounts and Securities Accounts. Upon the occurrence of an
Event of Default and during continuation thereof, the Collateral Agent may
prevent withdrawals or other dispositions of funds in Deposit Accounts
maintained with the Collateral Agent. Upon the occurrence of an Event of Default
and the during the continuation thereof, the Collateral Agent may (it is sole
discretion) deliver a Notice of Exclusive Control (as defined in the Specified
Securities Account Control Agreement) to the Intermediary (as defined in the
Specified Securities Account Control Agreement).

 

(d)     Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the
Collateral Agent shall have the right to enter and remain upon the various
premises of the Obligors without cost or charge to the Collateral Agent, and use
the same, together with materials, supplies, books and records of the Obligors
for the purpose of collecting and liquidating the Collateral, or for preparing
for sale and conducting the sale of the Collateral, whether by foreclosure,
auction or otherwise. In addition, the Collateral Agent may remove Collateral,
or any part thereof, from such premises and/or any records with respect thereto,
in order to effectively collect or liquidate such Collateral.

 

(e)     Nonexclusive Nature of Remedies. Failure by the Collateral Agent or the
holders of the Obligations to exercise any right, remedy or option under this
Agreement, any other Credit Document, any other document relating to the
Obligations, or as provided by Applicable Law, or any delay by the Collateral
Agent or the holders of the Obligations in exercising the same, shall not
operate as a waiver of any such right, remedy or option. No waiver hereunder
shall be effective unless it is in writing, signed by the party against whom
such waiver is sought to be enforced and then only to the extent specifically
stated, which in the case of the Collateral Agent or the holders of the
Obligations shall only be granted as provided herein. To the extent permitted by
Applicable Law, neither the Collateral Agent, the holders of the Obligations,
nor any party acting as attorney for the Collateral Agent or the holders of the
Obligations, shall be liable hereunder for any acts or omissions or for any
error of judgment or mistake of fact or law other than their gross negligence or
willful misconduct hereunder. The rights and remedies of the Collateral Agent
and the holders of the Obligations under this Agreement shall be cumulative and
not exclusive of any other right or remedy which the Collateral Agent or the
holders of the Obligations may have.

 

(f)     Retention of Collateral. In addition to the rights and remedies
hereunder, the Collateral Agent may, in compliance with Sections 9-620 and 9-621
of the UCC or otherwise complying with the requirements of Applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Obligations. Unless and until the Collateral Agent shall have provided such
notices, however, the Collateral Agent shall not be deemed to have retained any
Collateral in satisfaction of any Obligations for any reason.

 

(g)     Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Collateral Agent or
the holders of the Obligations are legally entitled, the Obligors shall be
jointly and severally liable for the deficiency, together with interest thereon
at the Default Rate, together with the costs of collection and the fees, charges
and disbursements of counsel. Any surplus remaining after the full payment and
satisfaction of the Obligations shall be returned to the Obligors or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto. Notwithstanding any provision to the contrary contained herein, in any
other of the Credit Documents or in any other documents relating to the
Obligations, the obligations of each Obligor under the Credit Agreement and the
other Credit Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code of the United States or any other applicable
Debtor Relief Law (including any comparable provisions of any applicable state
law).

 

9

--------------------------------------------------------------------------------

 

 

8.     Rights of the Collateral Agent.

 

(a)     Power of Attorney. In addition to other powers of attorney contained
herein, each Obligor hereby designates and appoints the Collateral Agent, on
behalf of the holders of the Obligations, and each of its designees or agents,
as attorney-in-fact of such Obligor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuance of an Event of Default:

 

(i)     to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Collateral Agent may reasonably determine;

 

(ii)     to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

 

(iii)     to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Collateral Agent may deem
reasonably appropriate;

 

(iv)     to receive, open and dispose of mail addressed to an Obligor and
endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to the Collateral of such Obligor
on behalf of and in the name of such Obligor, or securing, or relating to such
Collateral;

 

(v)     to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services which have given rise thereto, as fully and completely as
though the Collateral Agent were the absolute owner thereof for all purposes;

 

(vi)     to adjust and settle claims under any insurance policy relating
thereto;

 

(vii)     to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Collateral Agent may determine necessary in order to perfect and maintain the
security interests and liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated therein;

 

(viii)     to institute any foreclosure proceedings that the Collateral Agent
may deem appropriate;

 

(ix)     to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

 

(x)     to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Collateral Agent may reasonably deem appropriate;

 

(xi)     to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Collateral Agent or one or more of the holders of the Obligations or
into the name of any transferee to whom the Pledged Equity or any part thereof
may be sold pursuant to Section 7 hereof;

 

10

--------------------------------------------------------------------------------

 

 

(xii)     to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;

 

(xiii)     to direct any parties liable for any payment in connection with any
of the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct;

 

(xiv)     to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and

 

(xv)     to do and perform all such other acts and things as the Collateral
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable until all Obligations have been paid in full and the Commitments
have terminated. The Collateral Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Collateral Agent in this Agreement, and
shall not be liable for any failure to do so or any delay in doing so. The
Collateral Agent shall not be liable for any act or omission or for any error of
judgment or any mistake of fact or law in its individual capacity or its
capacity as attorney-in-fact except acts or omissions resulting from its gross
negligence or willful misconduct. This power of attorney is conferred on the
Collateral Agent solely to protect, preserve and realize upon its security
interest in the Collateral.

 

(b)     Assignment by the Collateral Agent. The Collateral Agent may from time
to time assign the Obligations to a successor Collateral Agent appointed in
accordance with the Credit Agreement, and such successor shall be entitled to
all of the rights and remedies of the Collateral Agent under this Agreement in
relation thereto.

 

(c)     The Collateral Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Collateral Agent hereunder, the Collateral Agent shall have no duty or
liability to preserve rights pertaining thereto, it being understood and agreed
that the Obligors shall be responsible for preservation of all rights in the
Collateral, and the Collateral Agent shall be relieved of all responsibility for
the Collateral upon surrendering it or tendering the surrender of it to the
Obligors. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Collateral Agent shall not have responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
of the Collateral. In the event of a public or private sale of Collateral
pursuant to Section 7 hereof, the Collateral Agent shall have no responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Collateral,
whether or not the Collateral Agent has or is deemed to have knowledge of such
matters, or (ii) taking any steps to clean, repair or otherwise prepare the
Collateral for sale.

(d)     Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Obligors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Collateral Agent nor any
holder of Obligations shall have any obligation or liability under any Account
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Collateral Agent or any holder of Obligations of
any payment relating to such Account pursuant hereto, nor shall the Collateral
Agent or any holder of Obligations be obligated in any

 

11

--------------------------------------------------------------------------------

 

 

 

manner to perform any of the obligations of an Obligor under or pursuant to any
Account (or any agreement giving rise thereto), to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto), to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.

(e)     Voting and Payment Rights in Respect of the Pledged Equity.

 

(i)     So long as no Event of Default shall exist, each Obligor may
(A) exercise any and all voting and other consensual rights pertaining to the
Pledged Equity of such Obligor or any part thereof for any purpose not
inconsistent with the terms of this Agreement or the Credit Agreement and
(B) receive and retain any and all dividends (other than stock dividends and
other dividends constituting Collateral which are addressed hereinabove),
principal or interest paid in respect of the Pledged Equity to the extent they
are allowed under the Credit Agreement; and

 

(ii)     During the continuance of an Event of Default, (A) all rights of an
Obligor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to clause (i)(A) above shall cease
and all such rights shall thereupon become vested in the Collateral Agent which
shall then have the sole right to exercise such voting and other consensual
rights, (B) all rights of an Obligor to receive the dividends, principal and
interest payments which it would otherwise be authorized to receive and retain
pursuant to clause (i)(B) above shall cease and all such rights shall thereupon
be vested in the Collateral Agent which shall then have the sole right to
receive and hold as Collateral such dividends, principal and interest payments,
and (C) all dividends, principal and interest payments which are received by an
Obligor contrary to the provisions of clause (ii)(B) above shall be received in
trust for the benefit of the Collateral Agent, shall be segregated from other
property or funds of such Obligor, and shall be forthwith paid over to the
Collateral Agent as Collateral in the exact form received, to be held by the
Collateral Agent as Collateral and as further collateral security for the
Obligations.

 

(f)     Releases of Collateral. (i) If any Collateral shall be sold, transferred
or otherwise disposed of by any Obligor in a transaction permitted by the Credit
Agreement, then the security interest of the Collateral Agent shall terminate
automatically and, at the request and sole expense of such Obligor, the
Collateral Agent shall promptly execute and deliver to such Obligor all releases
and other documents, and take such other action, reasonably necessary for the
release of the Liens created hereby or by any other Collateral Document on such
Collateral. (ii) The Collateral Agent may release any of the Pledged Equity from
this Agreement or may substitute any of the Pledged Equity for other Pledged
Equity without altering, varying or diminishing in any way the force, effect,
lien, pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Equity not expressly released or substituted.

 

9.     Application of Proceeds. Upon the acceleration of the Obligations
pursuant to Section 9.2 of the Credit Agreement, any payments in respect of the
Obligations and any proceeds of the Collateral, when received by the Collateral
Agent or any holder of the Obligations in cash or its equivalent, will be
applied in reduction of the Obligations in the order set forth in Section 9.3 of
the Credit Agreement.

 

10.     Continuing Agreement. This Agreement shall continue to be effective or
be automatically reinstated, as the case may be, if at any time payment, in
whole or in part, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Collateral Agent or any holder of the Obligations as
a preference, fraudulent conveyance or otherwise under any Debtor Relief Law,
all as though such payment had not been made; provided that in the event payment
of all or any part of the Obligations is

 

12

--------------------------------------------------------------------------------

 

 

 

rescinded or must be restored or returned, all reasonable costs and expenses
(including without limitation any reasonable legal fees and disbursements)
incurred by the Collateral Agent or any holder of the Obligations in defending
and enforcing such reinstatement shall be deemed to be included as a part of the
Obligations.

 

11.     Amendments; Waivers; Modifications, etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.4 of the Credit Agreement; provided
that any update or revision to Schedule 2 hereof delivered by any Obligor shall
not constitute an amendment for purposes of this Section 11 or Section 11.4 of
the Credit Agreement.

 

12.     Successors in Interest. This Agreement shall be binding upon each
Obligor, its successors and assigns and shall inure, together with the rights
and remedies of the Collateral Agent and the holders of the Obligations
hereunder, to the benefit of the Collateral Agent and the holders of the
Obligations and their successors and permitted assigns.

 

13.     Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 11.1 of the Credit Agreement.

 

14.     Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (e.g. “pdf” or “tif”
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

15.     Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

 

16.     Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.
The terms of Sections 11.13 and 11.14 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

 

17.     Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

18.     Entirety. This Agreement, the other Credit Documents and the other
documents relating to the Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Credit Documents, any other documents relating to
the Obligations, or the transactions contemplated herein and therein.

 

19.     Other Security. To the extent that any of the Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Collateral
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuance of any Event of
Default, and the Collateral Agent shall have the right, in its sole discretion,
to determine which rights, security, liens, security interests or remedies the
Collateral Agent shall at any time pursue, relinquish, subordinate, modify or
take with respect thereto, without in any way modifying or affecting any of them
or the Obligations or any of the rights of the Collateral Agent or the holders
of the Obligations under this Agreement, under any other of the Credit Documents
or under any other document relating to the Obligations.

 

13

--------------------------------------------------------------------------------

 

 

20.     Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Collateral Agent a Guarantor Joinder Agreement. Immediately upon such execution
and delivery of such Guarantor Joinder Agreement (and without any further
action), each such additional Person will become a party to this Agreement as an
“Obligor” and have all of the rights and obligations of an Obligor hereunder and
this Agreement and the schedules hereto shall be deemed amended by such
Guarantor Joinder Agreement.

 

21.     Joint and Several Obligations of Obligors.

 

(a)     Subject to subsection (c) of this Section 21, each of the Obligors is
accepting joint and several liability hereunder, in consideration of the
financial accommodation to be provided by the holders of the Obligations, of
each of the Obligors and in consideration of the undertakings of each of the
Obligors to accept joint and several liability for the obligations of each of
them.

 

(b)     Subject to subsection (c) of this Section 21, each of the Obligors
jointly and severally hereby irrevocably and unconditionally accepts, not merely
as a surety but also as a co-debtor, joint and several liability with the other
Obligors with respect to the payment and performance of all of the Obligations
arising under this Agreement, the other Credit Documents and any other documents
relating to the Obligations, it being the intention of the parties hereto that
all the Obligations shall be the joint and several obligations of each of the
Obligors without preferences or distinction among them.

 

(c)     Notwithstanding any provision to the contrary contained herein, in any
other of the Credit Documents or in any other documents relating to the
Obligations, the obligations of each Obligor under the Credit Agreement, the
other Credit Documents and the other documents relating to the Obligations shall
be limited to an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any other Debtor Relief
Law.

 

22.     Rights of Required Lenders. All rights of the Collateral Agent
hereunder, if not exercised by the Collateral Agent, may be exercised by the
Required Lenders.

 

23.     Consent of Issuers of Pledged Equity. Each issuer of Pledged Equity
party to this Agreement hereby acknowledges, consents and agrees to the grant of
the security interests in such Pledged Equity by the applicable Obligors
pursuant to this Agreement, together with all rights accompanying such security
interest as provided by this Agreement and Applicable Laws, notwithstanding any
anti-assignment provisions in any Organizational Document of such issuer.

 

24.     Amendment and Restatement of Existing Pledge and Security Agreement. The
parties to the Existing Pledge and Security Agreement each hereby agrees that
the Existing Pledge and Security Agreement automatically shall be deemed amended
and restated in its entirety by this Agreement. All Liens created by the
Existing Pledge and Security Agreement shall continue unimpaired and in full
force and effect, as amended and restated in this Agreement. This Agreement does
not constitute a novation of the obligations and liabilities existing under the
Existing Pledge and Security Agreement, and this Agreement evidences the
obligations of the Obligors under the Existing Pledge and Security Agreement as
continued and amended and restated hereby.

 

[SIGNATURE PAGES FOLLOW]

 

14

--------------------------------------------------------------------------------

 

 

 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

OBLIGORS:

FUTUREFUEL CORP.,

a Delaware corporation

 

By:          

Name:

Title:

 

FUTUREFUEL CHEMICAL COMPANY,

a Delaware corporation

 

By:          

Name:

Title:

 

[Additional obligors],

a [__________________]

 

By:          

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

 

Accepted and agreed to as of the date first above written.

 

REGIONS BANK, as Collateral Agent

 

By:                         

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

PLEDGED EQUITY

 

 

Obligor

Name of Subsidiary

Number of Shares

Certificate Number

Percentage Ownership

FutureFuel Corp.

FutureFuel Chemical Company

100

2

100%

FutureFuel Chemical Company

FutureFuel Warehouse Company, LLC

N/A

No Certificate

100%

FutureFuel Chemical Company

FFC Grain, L.L.C.

N/A

No Certificate

100%

FutureFuel Chemical Company

Legacy Regional Transport, L.L.C.

N/A

No Certificate

100%

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

COMMERCIAL TORT CLAIMS

 

None.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 4(a)

 

IRREVOCABLE STOCK POWER

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
_____________ the following equity interests of _____________________, a
____________ [corporation][limited liability company]:

               No. of Shares                    Certificate No.

 

 

 

and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such equity interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
him.

 

_______________________________

 

                              By:                         

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 4(c)(i)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

COPYRIGHTS

 

 

United States Copyright Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Pledge and Security
Agreement dated as of March 30, 2020 (as the same may be amended, modified,
extended or restated from time to time, the “Agreement”) by and among the
Obligors party thereto (each an “Obligor” and collectively, the “Obligors”) and
Regions Bank, as collateral agent (the “Collateral Agent”) for the holders of
the Obligations referenced therein, the undersigned Obligor has granted a
continuing security interest in, and a right to set off against, any and all
right, title and interest of such Obligor in and to the copyrights and copyright
applications set forth on Schedule 1 hereto to the Collateral Agent for the
ratable benefit of the holders of the Obligations.

 

The undersigned Obligor and the Collateral Agent, on behalf of the holders of
the Obligations, hereby acknowledge and agree that the security interest in the
foregoing copyrights and copyright applications (i) may only be terminated in
accordance with the terms of the Agreement and (ii) is not to be construed as an
assignment of any copyright or copyright application.

 

Very truly yours,

 

__________________________________

[Obligor]

 

                              By:                         

Name:

Title:

 

[Address]

 

Acknowledged and Accepted:

 

REGIONS BANK, as Collateral Agent

 

By:                         

Name:

Title:

 

[Address]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 4(c)(ii)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

PATENTS

 

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Pledge and Security
Agreement dated as of March 30, 2020 (as the same may be amended, modified,
extended or restated from time to time, the “Agreement”) by and among the
Obligors party thereto (each an “Obligor” and collectively, the “Obligors”) and
Regions Bank, as collateral agent (the “Collateral Agent”) for the holders of
the Obligations referenced therein, the undersigned Obligor has granted a
continuing security interest in, and a right to set off against, any and all
right, title and interest of such Obligor in and to the patents and patent
applications set forth on Schedule 1 hereto to the Collateral Agent for the
ratable benefit of the holders of the Obligations.

 

The undersigned Obligor and the Collateral Agent, on behalf of the holders of
the Obligations, hereby acknowledge and agree that the security interest in the
foregoing patents and patent applications (i) may only be terminated in
accordance with the terms of the Agreement and (ii) is not to be construed as an
assignment of any patent or patent application.

 

Very truly yours,

 

__________________________________

[Obligor]

 

                              By:                         

Name:

Title:

 

[Address]

 

Acknowledged and Accepted:

 

REGIONS BANK, as Collateral Agent

 

By:                         

Name:

Title:

 

[Address]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 4(c)(iii)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

TRADEMARKS

 

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Pledge and Security
Agreement dated as of March 30, 2020 (as the same may be amended, modified,
extended or restated from time to time, the “Agreement”) by and among the
Obligors party thereto (each an “Obligor” and collectively, the “Obligors”) and
Regions Bank, as collateral agent (the “Collateral Agent”) for the holders of
the Obligations referenced therein, the undersigned Obligor has granted a
continuing security interest in, and a right to set off against, any and all
right, title and interest of such Obligor in and to the trademarks and trademark
applications set forth on Schedule 1 hereto to the Collateral Agent for the
ratable benefit of the holders of the Obligations.

 

The undersigned Obligor and the Collateral Agent, on behalf of the holders of
the Obligations, hereby acknowledge and agree that the security interest in the
foregoing trademarks and trademark applications (i) may only be terminated in
accordance with the terms of the Agreement and (ii) is not to be construed as an
assignment of any trademark or trademark application.

 

Very truly yours,

 

__________________________________

[Obligor]

 

                              By:                         

Name:

Title:

 

[Address]

 

Acknowledged and Accepted:

 

REGIONS BANK, as Collateral Agent

 

By:                         

Name:

Title:

 

[Address]

 